Title: From James Madison to John Breckinridge, 25 January 1806 (Abstract)
From: Madison, James
To: Breckinridge, John


                    § To John Breckinridge. 25 January 1806, Department of State. “The Secretary of State presents his respects to the Attorney General, and transmits him a letter from the District Attorney for Pennsylvania, respecting the case of Shattuck vs Maley, in which if the Plaintiff should prevail, a claim will probably be made on the responsibility of the U. States to indemnify for the capture of a Danish Vessel made by Maley, whilst commanding a public armed Vessel.”
                